BUFFINGTON, Circuit Judge.
In the court below Holden Rig-by, owner of patent No. 625,150, granted May 16, 1899, to Crutchlow for a knuckle for a Jacquard weaving machine, filed a bill against the Ferrary Bros. Company, charging infringement of the first, second, third, and fourth claims thereof. That court sustained the charge, and from a decree in accordance therewith the respondent appealed to this court. The opinion of the court below, reported at (C. C.) 189 Fed. 616, describes the device and its relation to the prior art. After a careful study of the proofs with the light afforded by counsel’s arguments and briefs, we have reached the conclusion that the decree should be affirmed. The device was for a knuckle or universal joint adapted to actuate the levers of a Jacquard weaving loom. 'File strain or wear on such connection, which served to transmit power to the loom, was very great. It required frequent repair, and, while, operating, constant readjustment, for its faulty working resulted in injury to textiles. From 1820, when the Jacquard loom came into use, there was no substantial or satisfactory improvement in such connection until Crutchlow’s device. The latter has proved a perfectly effective joint, and has eliminated all existing defects in the time-worn modes of connection. Its important feature consisted in enlarging the bearing surface, and so constructing it that no lost motion or pounding resulted from continued use. in view of the full technical description of the device in the reported opinion, we refrain from here redescribing it, and content ourselves with saying that we have reached the conclusion the decree below should be affirmed. As bearing on infringement, we find that, while respondent carries its hollow *414bearing tube clear across the knuckle, yet in doing so the functional or wearing part is nevertheless between the sections or jaws within the meaning of the claim, and, as the court below said:
“That it extends beyond the jaw does not materially alter the fact. Such part thereof as is beyond or outside of the jaws is not a bearing, does not perform the function of a bearing, and is such only in name.”
So holding, we affirm the decree below.